COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Erik Delgado Garcia v. The State of Texas

Appellate case number:    01-11-00985-CR

Trial court case number: 1253927

Trial court:              184th District Court of Harris County

The District Court Clerk is ORDERED to file a supplemental clerk’s record with the Clerk of
this Court that contains the following document: the bill of costs. See TEX. R. APP. P. 34.5(c).

Alternatively, the District Court Clerk’s office may provide a certified statement that no such bill
exists in the case file.

The supplemental clerk’s record is to be filed with the Clerk of this Court by November 19,
2012.


It is so ORDERED.

Judge’s signature: /s/ Justice Higley
                    Acting individually      Acting for the Court


Date: November 12, 2012